Citation Nr: 0310930	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-14 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
December 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for post-traumatic stress disorder (PTSD).  A 
hearing at the RO was scheduled for November 1998.  The 
veteran later canceled the hearing but appeared with his 
representative at a informal conference at the RO to discuss 
his claim in lieu of a hearing.  

On initial review of the appeal in February 2000, the Board 
found the veteran's claim for service connection for PTSD to 
be well grounded within the meaning of the law then in effect 
and remanded to the RO for additional evidentiary development 
and adjudication of the merits of the claim.  Specifically, 
the RO was requested to obtain detailed information from the 
veteran concerning the events claimed as stressors for PTSD, 
the names and addresses of medical providers, copies of 
additional outpatient treatment records, and unit morning 
reports from the National Personnel Records Center (NPRC).  
The RO was also instructed to make a further request, if 
warranted, to the U. S. Armed Services Center for Research of 
Unit Records (USASCRUR) and schedule a VA psychiatric 
examination.  

When the case returned from the RO, the Board undertook 
additional evidentiary development pursuant to authority 
granted by newly promulgated VA regulations.  See 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional actions by the RO are 
necessary before the issue on appeal may be further reviewed 
by the Board.

Initial RO review of new evidence  

Pursuant to the Board's development, the record now contains 
additional VA outpatient treatment records pertaining to the 
veteran's current psychiatric status.  The veteran has not 
been notified of this evidence or given an opportunity to 
submit argument or evidence with respect to thereto, nor has 
the RO reviewed it in connection with the claim.  

The consideration of this additional evidence is controlled 
by the recent decision of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
(Fed. Cir. May 1, 2003), which invalidated portions of the 
above-referenced VA regulations that were promulgated to 
enable the Board to conduct evidentiary development and 
decide appeals using the evidence it had obtained.  
Specifically, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the originating agency initial 
consideration or obtaining the appellant's waiver.  The 
Federal Circuit found that the regulation is contrary to the 
requirement of 38 U.S.C. § 7104(a) that "[a]ll questions in 
a matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Consequently, the case must be remanded to the RO for initial 
consideration of this newly-obtained evidence in accordance 
with the usual adjudication procedures.  

VCAA compliance  

There has been an additional significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), which, among other changes, expanded the notification 
and duty to assist obligations owed to claimants.  Since May 
2001, regulations to implement the VCAA have been issued [66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159)] and the requirements of the VCAA have been 
further clarified by the United States Court of Appeals for 
Veterans Claims (Court) in Quartuccio v. Principi, 16 Vet. 
App 83 (2002).  

In the present case, the RO has not referenced or discussed 
the VCAA in developing and adjudicating the veteran's appeal.  
In particular, the RO has not provided notice to the veteran 
of the requirements of the VCAA, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence, either by a notice letter of its own or by using a 
copy of the recommended VCAA notice letters provided by the 
Veterans Benefits Administration.  Nor has the RO addressed 
the extent to which the VCAA was satisfied.  See Quartuccio, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Under the VCAA, as interpreted by Quartuccio, VA 
must notify the claimant and the claimant's representative of 
any information and any medical or lay evidence, not 
previously provided to the Secretary, which is necessary to 
substantiate the claim.  VA must also advise a claimant which 
evidence the claimant must supply and which evidence the VA 
will obtain on his behalf.  

Although the Board has undertaken various development actions 
pursuant to the expanded VA duty to assist, certain requests 
remained uncompleted when the decision invalidating the VA 
regulation was issued, and those actions remain for 
completion by the RO.  The notification requirements of the 
VCAA also remain to be satisfied.  The list of actions 
requested below is not necessarily all-inclusive.  It is the 
responsibility of the RO to ensure that all of the VCAA 
requirements are satisfied.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
development and notification actions 
required to satisfy the VCAA are 
undertaken.  

2.  The RO should obtain any additional 
inpatient or outpatient progress notes 
and hospital discharge summaries 
available from the VA Medical Center in 
Pittsburgh, Pennsylvania, pertaining to 
treatment for a psychiatric disorder 
during the period since June 2000, the 
month of the most recent records 
currently on file, including any 
outpatient treatment and hospitalization 
records.  

3.  After completion of the foregoing, 
the RO should arrange with the VAMC in 
Pittsburgh for the veteran to undergo a 
VA psychiatric examination to obtain an 
opinion as to whether he has PTSD related 
solely to being exposed to mortar attacks 
during service in Vietnam in April 1970.  
The claims file must be made available to 
the examiner for use in connection with 
the examination.  

The examiner should be informed that the 
examination should be conducted to 
determine whether the veteran currently 
has the DSM-IV disorder of PTSD related 
to exposure to mortar attacks alone, 
without consideration of any other 
stressor events claimed by the veteran.  
The examiner should be informed that the 
Board has determined that, of the several 
stressor events claimed, only the 
veteran's allegation of exposure to 
mortar attacks at Dong Tam in April 1970 
is corroborated by credible supporting 
evidence which satisfies the applicable 
legal requirements for consideration as a 
PTSD stressor.  The examiner should be 
informed that the veteran's treatment 
records contain numerous diagnoses of 
PTSD but that many unverified stressors 
were improperly accepted as having 
occurred by those rendering such 
diagnoses.  Because only exposure to 
mortar attacks has been documented, a 
medical determination is required as to 
whether a diagnosis of PTSD related to 
such attacks as the only stressor is 
appropriate.  The other claimed stressor 
experiences, including a "secret 
mission" into Cambodia (involving the 
killing of a sapper and other associated 
events), the viewing of dead Vietnamese 
following an attack on another boat, and 
the deaths of fellow servicemen 
(including, specifically, a cook) are not 
verified and may not be considered.  

On the basis of current examination 
findings and the evidence of record, the 
examiner should prepare a report in 
accordance with the following requests:  

a.  Express a conclusion as to 
whether it is more likely, 
less likely, or at least as 
likely as not (a 50 percent or 
more likelihood) that the 
veteran currently has PTSD 
related only to exposure to 
mortar attacks at Dong Tam, 
Vietnam, in April 1970.  

b.  Discuss individually, in 
the context of the sole 
verified stressor experience 
(exposure to mortar attacks in 
April 1970), each and every 
criterion set forth in DSM-IV 
as a prerequisite for a 
diagnosis of PTSD.  

c. Set forth fully and in 
detail the basis for all 
findings and conclusions.  

4.  The RO should then readjudicate the 
appeal in light of all of the evidence of 
record.  If the determination is adverse 
to the veteran, a supplemental statement 
of the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
                                                        James 
A. Frost	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


